Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

Claims 34-36 are new.
Claims 1-22, 26, 27 and 30 have been cancelled.
Claims 23-25, 28, 29 and 31-36 are under examination. Applicant’s amendments have necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Elected species:	
Inner expansion layer (hydrophilic expandable polymer) = hydroxypropylmethylcellulose (HPMC)
barrier layer = polyacrylate EUDRAGIT® NE 30D, which is an ethyl acrylate / methyl methacrylate copolymer 
diffusion (drug containing) layer = Eudragit NE 30 D for 
commercially available as an aqueous dispersion comprising about 30% ethyl acrylate/methyl methacrylate copolymer (ratio 2:1) and 1.5% NONOXYNOL® (emulsifier)
Species election is expanded to include all acrylate and methacrylate polymers and copolymers recited in claims




Withdrawn rejections
Applicant's amendments and arguments filed 2/8/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25, 28, 29 and 31-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boehm (US 2004/0131552 A1, now US 7,815,934 B2; issued Oct. 19, 2010) (cited in prior action), as evidenced by 
Mohammed et al. (CA 2 764 517 A1) (published June 7, 2010) (cited in prior action);
Oshlack ‘760 (Oshlack et al., US 5,273,760) (cited in prior action);
Oshlack ‘493 (Oshlack et al., US 5,286,493) (cited in prior action);
Oshlack ‘982 (Oshlack et al., US 6,024,982, pub. Feb. 2000) (cited in prior action); 
Sigma-Aldrich (Sigma-Aldrich, Chemicals – Technical Library, Particle Size Conversion Table, [Retrieved from internet <URL:  http://www.sigmaaldrich.com/chemistry/stockroom-reagents/learning-center/technical-library/particle-size-conversion.html >], [Downloaded September 23, 2017], 2 pages) (cited in prior action). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Applicant claims:  
A method of treating pain in a patient in need thereof comprising administration to the patient an abuse resistant pharmaceutical composition in tablet form comprising oxymorphone.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Boehm teaches a sequestering subunit and related compositions and methods (Title) wherein the subunit comprises an aversive agent and a blocking agent.  (Abs.)  Boehm teaches a dosage forms and methods of preventing abuse of a therapeutic agent. (Abs.)
In regard to claim 23, the active agent, and the method of treatment: Boehm teaches oral dosage forms of an abuse resistant pharmaceutical composition (e.g. [0013], [0014]; cl. 27, 31 – 37) wherein the therapeutic agent may be an opioid agonist such as hydrocodone, oxycodone, oxymorphone, hydromorphone, or morphine ([0041]; claims 21, 22).  Boehm teaches these compounds are effective in management of pain (e.g., [0005]) thus treating pain.
In regard to the composition being a unit dosage form, e.g. a tablet comprising a core and layers, where the diffusion layer is the only drug containing layer, Boehm teaches, for example:
(claim 32)  A tablet comprising a first layer comprising the sequestering subunit of any of claim 1-15, 17, 18, 20, 24 or 25 and a second layer comprising the therapeutic agent in releasable form, wherein the first layer is coated with the second layer.  
(claim 17)  The sequestering subunit of cl. 7, wherein the aversive agent is incorporated into the core and the core is coated with the first aversive agent-impermeable material.
(claim 20)  . . .the aversive agent is  . . .a gelling agent
(claim 21) The sequestering subunit of claim 20, wherein the therapeutic agent is an opioid agonist.
(claim 22) The sequestering subunit of claim 21, wherein the opioid agonist is. . . hydrocodone . . .
(claim 7)  The sequestering subunit of claim 1, wherein the blocking agent is the first aversive-agent impermeable material and a core.
(claim 1)  A sequestering subunit comprising an aversive agent and a blocking agent . . .
(See also, e.g., [0014], [0118], [0119])

In regard to the inner expansion layer and the barrier layer of instant claim 23:  The tablets or capsules comprise a sequestering subunit comprising an aversive agent and a blocking agent, wherein the blocking agent prevents release of the aversive agent in the gastrointestinal tract for 24 hours or more. (e.g. cl. 1)
In regard to the inner expansion layer and the combination of an opioid agonist with a gelling agent:  The aversive agent may be a gelling agent (e.g. cl. 20), for example hydroxypropyl methylcellulose (e.g., [0061]), the instantly elected species.  The aversive agent may be incorporated into the core. (e.g., cl. 17)
[0062] With the inclusion of a gelling agent in the dosage
form, the gelling agent preferably imparts a gel-like quality
to the dosage form upon tampering that spoils or hinders the
pleasure of obtaining a rapid high from due to the gel-like
consistency of the tampered dosage form in contact with the
mucous membrane, and in certain embodiments, prevents
the abuse of the dosage form by minimizing absorption, e.g.,
in the nasal passages. A gelling agent can be added to the
formulation in a ratio of gelling agent to opioid agonist of
from about 1:40 to about 40:1 by weight, preferably from
about 1:1 to about 30:1 by weight, and more preferably from
about 2: 1 to about 10: 1 by weight of the opioid agonist. In
certain other embodiments, the dosage form forms a viscous
gel having a viscosity of at least about 10 cP after the dosage
form is tampered with by dissolution in an aqueous liquid
(from about 0.5 to about 10 ml and preferably from 1 to
about 5 ml). Most preferably, the resulting mixture will have
a viscosity of at least about 60 cP.
See also claims 20 – 22, e.g.


aversive agent is selected from the group consisting of an
antagonist of a therapeutic agent, a bittering agent, a dye, a
gelling agent, and an irritant.

21. The sequestering subunit of claim 20, wherein the
therapeutic agent is an opioid agonist.
Boehm explicitly teaches an embodiment comprising a gelling agent and an opioid agonist (e.g., [0062]; cl. 20 - 22), and an embodiment comprising an opioid agonist, an opioid antagonist, and an additional aversive agent. (e.g., [0112]) 
In regard to the barrier layer of instant claims 23 and 32, the Examiner equates this to what Boehm calls the blocking agent, specifically the first “aversive agent-impermeable material” and, optionally, a second “aversive agent-impermeable material.”
With regard to instant claim 33, the blocking agent comprises a first aversive agent-impermeable material, which is insoluble in the gastrointestinal tract, e.g. a cellulose polymer or acrylic polymer, for example a methyl methacrylate copolymer. (e.g., cl. 7 – 12, 15)  The instantly elected species is an ethyl acrylate / methyl methacrylate copolymer, and therefore a methyl methacrylate copolymer.
With regard to instant claim 33, the sequestering subunit may comprise a second aversive agent-impermeable coating; which may be the same material as the first aversive agent-impermeable coating. (e.g. cl. 15 – 17) Therefore the second aversive agent-impermeable coating may also be a methyl methacrylate copolymer.
In regard to the diffusion layer being bonded to the barrier layer of instant claims 23 and 31, when acrylic coatings are used, the subunits are preferably cured to stabilize the product; the subunits are subjected to oven curing at a temperature above the glass transition temperature (e.g., [0102]) 
The evidence below demonstrates that this curing process (Boehm, [0102]) is equivalent to the “bonding process” used in the instant specification, therefore by curing the acrylate coating, Boehm bonds it to the underlying layer.
Per the instant specification, the diffusion and barrier layers are bonded to each other by heat-treatment, preferably by curing. (e.g., instant spec. pp. 48 – 50, Ex. 29, 30; and [0062] “The diffusion and barrier layers are bonded to each other. . . . In preferred embodiments, a physical bond is formed between layers by heat curing. . .”) 
Mohammed evidences that curable polymers are ones that undergo cross-linking by heating which serves to harden or toughen the polymer and thereby impart crush resistance to the dosage form.  (e.g., p. 23, ll. 10 – 16)  Mohammed evidences that curable polymers include polyethylene oxide, polyvinyl alcohol, carbomers, poly(uronic) acids, silicones and mixtures thereof.  (p. 23, ll. 18 – 21) It is noted that discussion of curable polymers also includes hydroxypropyl methyl cellulose (e.g. p. 25).  (NOTE: carbomers are polymers made from acrylic acid.)
Oshlack ‘760 evidences that a coating comprising ethylcellulose
Oshlack ‘493 evidences that a coating comprising an acrylic polymer may be cured by using elevated temperature. (e.g. Abs., cl. 1, 15, 26)  Oshlack evidences suitable polymers include copolymers of acrylic and methacrylic acid esters (e.g., cl. 15) and  copolymerizates of acrylic and methacrylic esters having a low content of quaternary ammonium groups (e.g., cl. 26).
Oshlack ‘982 evidences a coating comprising ethyl cellulose (e.g. Surelease) and hydroxypropyl methylcellulose (HPMC) (Methocel) can be cured.  (e.g. ethyl cellulose = Aquacoat, col. 8, ll. 62 – 65; methocel = HPMC, col. 15, ll. 45 – 50; curing: col. 16 - 22, Tables 3 – 10, 13 – 16).  
Boehm teaches processes which are performed at elevated temperature and therefore may bond the layers together, e.g. melt granulation and co-extrusion.  (Boehm, e.g., p. 9, para. 0067, 0069, 0073, 0075; p. 11, para. 0100)  For example, subunits may be added during the extrusion process and the extrudate can be shaped into tablets.  (p. 13 - 14, para. 0122)
In regard to the active ingredient being in the diffusion layer of instant claim 23:  The active agent may be coated onto the sequestering subunit or be incorporated into a layer that coats the sequestering subunit(s). (e.g.  cl. 28, 30, 32 - 36) If the dosage form is a tablet, the tablet may comprise therapeutic subunits, which may be incorporated into a second layer, wherein the first layer is coated with the second layer. (e.g., cl. 32 – 37)  
In regard to the particle size produced when the composition is physically compromised, Boehm teach the melt-extruded particles are about 0.1 – 12 mm in length, with a diameter of about 0.1 – 5 mm (e.g. [0072]) and teach that the fracture 
(NOTE:  Surelease is ethyl cellulose, and Eudragit RS30D is an acrylic based polymer (e.g. [0181]).  Eudragit RS30D is an ammonio methylacrylate copolymer, specifically, a water-insoluble copolymer of ethyl acrylate (EA), methyl methacrylate (MM) and trimethylammoniumethyl methacrylate chloride (TAM)  (e.g., [0029])) 
In regard to the mesh size of instant claim 23, mesh size vs. millimeters, Sigma-Aldrich evidences that 8 mesh corresponds to 2.38 mm and 500 mesh is less than 0.037 mm. (pp. 1, 2) Therefore Boehm teaches particles / subunits of 8 mesh and smaller.
In regard to a decreased sense of euphoria upon administration of the pharmaceutical composition in physically compromised form, Boehm teaches that if the aversive agent is a gel, and the dosage form is tampered with; the gel will slow the rate of absorption of the active agent (e.g. opioid agonist).  [0060], [0062] This would result in a lower Cmax and / or AUC, and therefore a reduced intensity of euphoria and read on instant claims 23 and 34. (See: [0060], [0062])
In regard to claims 24 and 25, Boehm teaches a sustained-release dosage form comprising about 2 – 64 mg hydromorphone hydrochloride [0050], and teach that 3.375 mg of hydromorphone is equianalgesic to about 13.5 mg of oxycodone. [0042] (Table) Immediate release capsules containing 5 mg oxycodone are known in the art. [0047] Therefore about 1.125 mg of hydromorphone would be equianalgesic to the 5 mg oxycodone immediate release capsules.
In regard to other opioids, Boehm teaches: 15 to about 45 mg hydrocodone or oxycodone or oxymorphone [0041] - [0045] for the relief of moderate to severe pain; or about 8 to about 50 mg hydrocodone in a sustained release dosage form [0050]. Boehm et al teach about 2 to about 8 mg for hydromorphone, or 2.5 mg – 800 mg oxycodone for sustained release [0050].  Typical dosages of oxycodone are 10, 20, 40 or 80 mg for controlled-release, or 5 mg for immediate release. [0047] 
In regard to claim 23, Boehm teaches tablets and capsules.  (e.g. Abs; [0013], [0014])
In regard to claims 28 and 29, Boehm teaches acrylate and methacrylate polymers and copolymers, as discussed above in regard to claim 23. 
In regard to claims 31 and 32, and the thickness of the diffusion layer and barrier layer, Boehm teaches the thickness of the coating will depend on the desired characteristics and may be determined by routine optimization. (e.g. [0074]; Note, e.g. [0086] therapeutic agent coated with a release-retarding material sufficient to obtain a weight gain of 2 – 30 %, or greater or lesser amount; [0123] overcoat for weight gain of 2 – 30 %, or more, esp. for subunit with opioid agonist in releasable form, but not sustained-release form.)
With regard to claims 23, 35 and 36, it would appear that these properties of substantially preserving the bond between the diffusion layer and the barrier layer in an event of cutting or grinding; a release rate ln water of a ground tablet is about one-half that of an intact tablet after about 24 hours; and when physically compromised by cutting a relative surface area of the diffusion layer increases only marginally, thereby preventing a significant increase of drug release are implicit in the tablet composition of In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Boehm is that Boehm does do not expressly teach an anticipatory example of the instantly claimed composition.  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to treat a patient with a tamper-resistant dosage form, such as a tablet comprising layers, wherein the tablet comprises an opioid agonist such as hydrocodone, oxycodone or hydromorphone; the dosage form comprising an inner expansion layer, a barrier layer, a drug-containing diffusion layer, wherein the diffusion layer is bonded to the barrier layer, as suggested by Boehm, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because:  A reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the reference does not disclose the specific Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the disclosed elements and embodiments of Boehm to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed dosage form and method is within the purview of the ordinary skilled artisan upon reading Boehm and would yield predictable results.
In regard to the dosage form being a tablet, as discussed above, Boehm teaches tablets comprising one or more subunits, where the subunit may form the coated core of the tablet and the core may comprise the aversive agent, e.g., a gelling agent.
In regard to whether the bond between the barrier layer and diffusion layer is substantially preserved when the composition is physically compromised, Boehm teaches heat curing the acrylic polymer layers [0102].  This is the same process recited in the instant specification to bond the layers together, and the evidence cited above demonstrates that curing acrylic polymers will result in cross-linking which strengthens or hardens the polymer and makes the dosage form crush resistant. (e.g. Mohammed and Oshlack refs cited above)  
Because the aversive agent-impermeable layer(s) and drug containing layers may both be acrylates, the process would cause cross-linking between the layers which would bond the layers together, thereby making the dosage form tamper resistant.  
By teaching that the dosage form is tamper-resistant, Boehm implicitly teaches that the bond is preserved, otherwise one would be able to separate the drug from the aversive agent and/or the aversive agent- impermeable layer, by tampering, and the dosage form would not be tamper resistant.  
In regard to the particle size upon tampering, the size of the particles or subunits in the dosage form, and the thickness of the respective coatings:
	Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal particle size, subunit size and/or coating thickness needed to achieve the desired results.  Thus, absent some demonstration of 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05 (I).
All the claims are rejected.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 23 – 25, 28, 29, 31-36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the following copending applications and claims, in view of Boehm (US 2004/0131552 A1) (cited above and in prior action). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to an immediate release composition comprising a specific opioid and the copending claims are drawn to immediate release or extended release formulations of agents which may be opioid agonists and which recite the same structure as instantly claimed.  
Using the same basic tablet structure and substituting other opioids is an obvious variation.  The active ingredients have similar structures, will be expected to act in similar ways, and are also prone to abuse.  
In regard to the specific mechanism of action, Boehm et al. teach gelation as one of several mechanisms which may be used (e.g. [0037]) therefore, in the absence of evidence to the contrary; selection of this mechanism is an obvious variation. 
Immediate release and extended release dosage forms are well known in the art and, again, the structure as claimed does not chemically distinguish the two dosage forms, e.g. polymers specific to extended release vs. immediate release are not recited in the specified claims, therefore the two dosage forms are obvious variants of each other. The novelty for both lies in the basic structure and properties of a tamper-resistant dosage form, which is essentially the same in both sets of claims.
In regard to copending applications with claims drawn to compositions, the instant method is obvious because the only step is the step of administering the composition.
In regard to copending claims drawn to methods of making, because the structure prepared by the process is the same as recited in the instant claims, the instant claims are obvious over the method of preparation.
In regard to the intensity of euphoria, this is related to the deterrent mechanism employed (e.g. gelation, hydrophilic expandable polymer) and is an inherent property of the composition. 
The copending claims and applications are:
Application #
Copending claims
How are the copending similar?
Why obvious?
14/536,332
23- 25, 28-29, 31-36
Methods of treating pain; oxycodone
Same basic structure and properties.
14/536,357
1-4, 7-11, 33-42
Methods of treating pain; hydrocodone
Same basic structure and properties.
14/536,478
1-4, 7-11, 31-41
Methods of treating pain; oxymorphone
Same basic structure and properties.


These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 4/20/20 (Remarks) have been carefully considered but are not persuasive.  On page 10 or remarks, Applicant asserts that: “…what is disputed here is whether or not Boehm would have rendered the claimed invention obvious at the time it was made.” Applicant further states that the increase in viscosity makes syringe usage difficult and that Boehm does not afford broad protection against misuse. However the Examiner notes that the term “abuse” occurs 17 times in Boehm, with the Abstract clearly stating “preventing abuse of a therapeutic agent” and the term “abuser” appears 4 times and states: “… to the abuser to discourage the inhalation, injection, or oral administration of the tampered dosage form, and preferably to prevent the abuse of the dosage form.” [0065]. Thus Boehm is directed to providing protection against misuse. Additionally, Boehm teaches: “…"unsuitable for injection" is defined for
purposes of the invention to mean that one would have substantial difficulty injecting the dosage form (e.g., due to pain upon administration or difficulty pushing the dosage

Applicant next asserts that Boehm does not disclose or suggest a means to reduce by one-half the rate of release of hydrocodone but rather addresses the problem of retarding the release of an aversive agent for from 24 to up to 72 hours. However, the aversive agent of Boehm can be an antagonist of a therapeutic agent (claims 1, 20 and 21) which is hydrocodone (claim 22). Thus Boehm is all about retarding the release of oxymorphone for 24 to up to 72 hours which is within the time from of Figures 1 and 2 provided by Applicant. Since Boehm teaches the same materials as Applicant then the expectation is that the dosage form of Boehm will have the same claimed parameters resulting from cutting a tablet in pieces or grinding. It is Applicant’s burden to demonstrate otherwise. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
With regard to the ODP rejections, Applicant attached a paper from Update in Anaesthesia which highlights differences among the various opioid agonists and a one -page excerpt from Annals of Emergency Medicine (page 685) which highlights opioid 

Conclusion

Claims 23 – 25, 28 -29 and 31-36 are rejected.  
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613